Argued November 18, 1929.
This appeal is from an order of support for wife and child in the amount of $40 a month, pursuant to the Act of April 13, 1867, P.L. 78. Appellant married his wife January 20, 1927; their child was born June 29, 1927; when he married petitioner he had no doubt that he was the father of the child that she was expecting. This proceeding was begun September 3, 1929. Appellant asserts that he should not support his wife and child because of her alleged pre-nuptial unchastity. *Page 89 
Even if it were true — which we need not determine — it would not relieve him in the circumstances of this case: see generally Hoffman v. Hoffman, 30 Pa. 417; Allen's App., 99 Pa. 196.
Nothing has been suggested to indicate that the order is excessive; appellant is a carpenter earning $35 a week.
Order affirmed.